Case 2:19-cv-10890-SJM-APP ECF No. 19 filed 03/29/19        PageID.557   Page 1 of 7



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 THE HUNTINGTON NATIONAL                     Case No. 2:19-cv-10890
 BANK,
                                             HONORABLE STEPHEN J. MURPHY, III
            Plaintiff,

 v.

 SAKTHI AUTOMOTIVE GROUP
 USA, INC., et al.,


            Defendants.
                                 /

                  ORDER DENYING PLAINTIFF'S
             EMERGENCY MOTION FOR APPOINTMENT
       OF RECEIVER AND TEMPORARY RESTRAINING ORDER [6]

      On March 27, 2019, Plaintiff Huntington National Bank ("Huntington") filed

its complaint and an emergency motion for appointment of receiver and temporary

restraining order. ECF 1, 6. Defendants Sakthi Automotive Group, Sakthi America

Corporation, and Sakthi Real Estate Holdings, Inc. ("Sakthi Defendants") filed their

answer the same day and filed a response in opposition to Huntington's emergency

motion on March 28, 2019. ECF 14, 16. Also on March 28, 2019, the Court held a

hearing on Huntington's emergency motion. For the reasons below, the Court will

deny the motion.

                                 BACKGROUND

      Huntington is the successor by merger to FirstMerit Bank, N.A. Its two-count

complaint alleges: (1) breach of contract of loan documents, and (2) entitlement to

                                         1
Case 2:19-cv-10890-SJM-APP ECF No. 19 filed 03/29/19        PageID.558     Page 2 of 7



appointment of receiver. ECF 1. Huntington claims that on October 30, 2015, Sakthi

Defendants borrowed funds from Huntington through a credit and security

agreement and executed a secured revolving note in favor of Huntington. Id. at 3. To

secure their obligations under the credit agreement, note, and other loan documents,

Sakthi Defendants granted Huntington security interests and liens on collateral.

Huntington claims that it "holds a properly perfected security interest in

substantially all of the personal property interests of the Defendants, except for

certain Excluded Collateral." Id. at 4. Sakthi Automotive Group and Sakthi America

Corp. also granted Huntington mortgages on their real property. Id. at 4–5.

      Huntington claims that Sakthi Defendants have defaulted under the terms of

the credit agreement and other loan documents and that they owe Huntington the

aggregate amount of $19,083,295.62. Id. at 5–6, 9. Huntington sent Sakthi

Defendants a notice of default on March 13, 2019. Id. at 5. Huntington relies on the

affidavit of its senior vice president, Barry O'Neall to support its contention that

Sakthi Defendants are in breach of the parties' loan agreement and that a receiver

should be appointed to protect Huntington's interests in the collateral. See ECF 6-1.

Huntington contends that Sakthi Defendants are without the resources to preserve

collateral and that the collateral is in danger of deterioration. ECF 1, PgID 10.

Huntington further asserts that Sakthi Defendants consented to the appointment of

a receiver based on the following clause in the parties' loan documents:




                                          2
Case 2:19-cv-10890-SJM-APP ECF No. 19 filed 03/29/19          PageID.559     Page 3 of 7




ECF 1-1, PgID 76.

      Sakthi Defendants respond that they are not in default and that a receiver is

not warranted and would cause them substantial harm. See generally ECF 16.

                             STANDARD OF REVIEW

      A federal district court "may issue a temporary restraining order without

written or oral notice to the adverse party" only if two conditions are met: (1) specific

facts in a verified complaint "show that immediate and irreparable injury, loss, or

damage will result to the movant" before a hearing can be held; and (2) "the movant's

attorney certifies in writing any efforts made to give notice and the reasons why it

should not be required." Fed. R. Civ. P. 65(b)(1). A federal district court "may issue a

preliminary injunction only on notice to the adverse party." Fed. R. Civ. P. 65(a)(1).

      The Court balances four factors when deciding whether to issue a temporary

restraining order or grant a preliminary injunction:

             (1) whether the movant has a substantial likelihood of
             success on the merits; (2) whether the movant will suffer
             irreparable harm if the injunctive relief is not ordered; (3)
             whether the requested injunction will cause substantial
             harm to third parties; and (4) whether the interests of the
             public are served by the issuance of the injunction.


                                           3
Case 2:19-cv-10890-SJM-APP ECF No. 19 filed 03/29/19          PageID.560    Page 4 of 7



Meyer Jewelry Co. v. Meyer Holdings, Inc., 906 F. Supp. 428, 431–32 (E.D. Mich. 1995)

(citations omitted); see also Ne. Ohio Coalition for the Homeless v. Blackwell, 467 F.3d

999, 1009 (6th Cir. 2006). The moving party carries the burden of persuasion. Winter

v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

      Huntington relies on Meyer Jewelry Co. and Steinberg v. Young, 641 F. Supp.2d

637 (E.D. Mich. 2009) to justify appointment of a receiver. Relevant factors affecting

whether to appoint a receiver include:

      [1]the existence of a valid claim by the moving party; [2] the probability
      that fraudulent conduct has occurred or will occur to frustrate the claim;
      [3] imminent danger that property will be lost, concealed, or diminished
      in value; [4] inadequacy of legal remedies; [5] lack of a less drastic
      equitable remedy; and [6] the likelihood that appointment of a receiver
      will do more harm than good.

Meyer Jewelry Co., 906 F. Supp. at 432 (citing Aviation Supply Corp. v. R.S.B.I

Aerospace Inc., 999 F.2d. 314, 316–17 (8th Cir. 1993)). Notably, "the appointment of

a receiver is an extraordinary equitable remedy that is justified in only extreme

situations." Id. (citations omitted).

                                        ANALYSIS

      Huntington has failed to carry its burden at this juncture to demonstrate that

the extraordinary remedies of a temporary restraining order and appointment of

receiver are warranted. More evidence is required. Critically, Huntington has failed

to demonstrate that it will suffer irreparable harm if a receiver is not immediately

appointed. At the hearing, counsel for Huntington expressed the concern that payroll,

which is due March 29, 2019, would not be funded. Defense counsel countered that it

would be. The Court instructed that should payroll fail to issue, the parties must

                                            4
Case 2:19-cv-10890-SJM-APP ECF No. 19 filed 03/29/19          PageID.561     Page 5 of 7



contact the court right away for a status call. Thus, Huntington did not demonstrate

irreparable and immediate harm. Although Huntington may have a valid claim, it

has not demonstrated that the remaining factors for appointing a receiver weigh in

its favor.

          Although Huntington points to language in the parties' loan contract that

would allow for the appointment of a receiver in the event of default of Sakthi

Defendants' obligations, the Defendants deny they are in default. The only evidence

that has been submitted on this issue is the affidavit of Huntington's senior vice

president. Further, Huntington's proposed order grants extensive powers to the

receiver, far beyond simply maintaining the status quo and protecting Huntington's

interests. The proposed order includes paragraphs that have no connection to the

content of Huntington's motion, and Huntington fails to cite any provision in the 220

pages of loan documents it filed with its complaint that would support the sweeping

powers it seeks. For example, it asserts that the receiver is authorized to employ a

consultant to assist in "the marketing process . . . pursuant to an engagement

agreement on terms and conditions agreed upon by the Plaintiff and the Receiver

without further order of the Court." ECF 6-4, PgID 453. It provides the receiver with

the power "to retain or terminate any existing professionals of the Defendants

including consultants, accountants, and attorneys, in his sole reasonable discretion."

Id. at 460. Huntington does not cite any provision in its contract that provides for this

relief.




                                           5
Case 2:19-cv-10890-SJM-APP ECF No. 19 filed 03/29/19        PageID.562    Page 6 of 7



      Based on the information and evidence currently before it, the Court will deny

Huntington's emergency motion for a temporary restraining order. And consistent

with instructions given during the hearing, the Court will order the parties to submit

briefing and to prepare for an evidentiary hearing on a motion for preliminary

injunction.


                                      ORDER

      WHEREFORE, it is hereby ORDERED that Huntington's Emergency

Motion for Appointment of Receiver and Temporary Restraining Order [6] is

DENIED.

      IT IS FURTHER ORDERED that the Court will conduct an evidentiary

hearing on a motion for preliminary injunction on Wednesday, April 3, 2019, at

2:00 p.m. Plaintiff shall FILE a motion for preliminary injunction by Sunday,

March 31, 2019 at 12:00 p.m. (noon). Defendants shall FILE a response brief by

Monday, April 1, 2019 at 5:00 p.m. If the parties would like additional time to

prepare, they are welcome to file a proposed, stipulated order to extend the dates or

to otherwise move the Court.

      SO ORDERED.


                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: March 29, 2019




                                          6
Case 2:19-cv-10890-SJM-APP ECF No. 19 filed 03/29/19      PageID.563   Page 7 of 7



                         CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 29, 2019, by electronic and/or ordinary mail.

                                     s/ David P. Parker
                                     Case Manager




                                        7
